Case: 3:19-mj-00326-MJN Doc #: 1 Filed: 06/11/19 Page: 1 of 6 PAGEID #: 1

AO 91 (Rev. 11/11) Criminal Complaint

UNITED STATES DISTRICT COURT

 

 

 

 

for the db U9 ty , , ;
. Say PJ Ala pa
Southern District of Ohio - " AMID: ?g
United States of America )
v. )
Ricardo HERNANDEZ ABREGO a/k/a Juan Manuel —)-—— a8 No.
ABREGO GONZALEZ ) ; |
) g . I , ’ y es
) at y a i
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 10, 2019 in the county of Greene in the
Southern District of Ohio , the defendant(s) violated:
Code Section Offense Description
18 U.S.C. § 922(g)(5)(A knowing possession of a firearm that moved in interstate commerce by an

alien illegally or unlawfully in the United States

This criminal complaint is based on these facts:

See Attached Affidavit of Kathleen M. Boyce

@ Continued on the attached sheet.

“/elitluean 4 A Poyer

Complainant's signature

Rainigen M. Boyce, SA of HSI

 

Sworn to before me and signed in my presence.

 

 

Dae: & / WHF

City and state: Dayton, Ohio ve \ “Michael el Newinian [5b tocisrate Judge

re yA Probie oghe and title
a

: “Idee tei luré

 

  
 
Case: 3:19-mj-00326-MJN Doc #: 1 Filed: 06/11/19 Page: 2 of 6 PAGEID #: 2

l.

Qo

ATTACHMENT "A"
AFFIDAVIT

I, Kathleen M. Boyce, a Special Agent for United States Immigration and Customs
Enforcement (ICE), Homeland Security Investigations (HSI), am hereinafter referred to
as Affiant. As such, Affiant sets forth the following in support of an arrest warrant for

Ricardo HERNANDEZ ABREGO, a/k/a Juan Manuel ABREGO GONZALEZ.

Affiant is an employee of HSI assigned to the Cincinnati Resident Office. Affiant has
been employed with HSI since August 2010. Affiant attended and graduated from the
basic agent training course in Brunswick, Georgia. Affiant was then assigned to the HSI
Miami Office, where Affiant was assigned to the Miami International Airport (MIA)
Passenger Conspiracy Response Group and specialized in drug trafficking and money
laundering investigations. In March 2016, Affiant was reassigned to the HSI Buffalo
Office, where Affiant was assigned to the Financial Group, specializing in money
laundering, virtual currency, bank fraud, and bulk cash smuggling investigations. Affiant
has received extensive training in the investigation of narcotics trafficking and financial

crimes from HSI, as well as ongoing in-service training.

Since October 2017, Affiant has been assigned to the HSI Border Enforcement Security
Task Force (BEST) in Dayton, Ohio.

As a Special Agent for HSI, Affiant is charged with the duty of enforcing among other
Titles, Title 18 of the United States Code, as well as the Controlled Substance Act, Title
21 of the United States Code, together with other assigned duties as imposed by Federal

law.

By virtue of Affiant's employment with HSI, she performs and has performed various

tasks which include, but are not limited to:

a) Conducting surveillance for the primary purpose of observing the activities and

movements of drug traffickers;
Case: 3:19-mj-00326-MJN Doc #: 1 Filed: 06/11/19 Page: 3 of 6 PAGEID #: 3

b) Functioning as a case agent which entails the supervision of specific aspects of drug

and firearm investigations;

c) The tracing and tracking of monies and assets gained by drug traffickers from the

illegal sale of drugs.

6. This Affidavit is submitted in support of a criminal complaint and seeks the issuance of
an arrest warrant for Ricardo HERNANDEZ ABREGO, a/k/a Juan Manuel ABREGO
GONZALEZ, for violation of 18 U.S.C. § 922(g)(5)(A) (alien in possession of a firearm

which has been shipped or transported in interstate or foreign commerce).

7. The information contained in this Affidavit is largely based upon an investigation
conducted by your Affiant and other law enforcement officers. All of the details of the
investigation are not included in this Affidavit, rather only information necessary to
establish probable cause of the aforementioned violations.

FACTS
FACTS SUPPORTING PROBABLE CAUSE

8. Unless otherwise noted, when I assert that a statement was made, I received the
information from a law enforcement officer who provided the information to me, either
verbally or in a written report. The officer providing me with the information may have

received the information by way of personal knowledge or from another source.

9. On June 10, 2019, Affiant and members of the Miami Valley Bulk Smuggling Task Force
(MVBSTF), comprised of agents from federal, state and local police departments, were

conducting surveillance operations at various hotels located in Dayton, Ohio.
Case: 3:19-mj-00326-MJN Doc #: 1 Filed: 06/11/19 Page: 4 of 6 PAGEID #: 4

10.

A.

12;

13.

14.

13,

16.

L?.

While conducting investigative operations, agents learned a subject was staying at a hotel
in the area of Linden Avenue in Riverside, OH, who was suspected of being in
possession of a large amount of United States Currency and narcotics. The unknown

subject was believed to be driving a red Chevrolet Silverado.

Agents subsequently initiated surveillance at the hotel and observed a 2016 Chevrolet

Silverado bearing CA temporary license plate AM12N67 (Target Vehicle) parked in the
parking lot of the hotel. Record checks indicated that vehicle was registered to Karla De
Jesus Flores Macedo, Los Banos, CA. Your Affiant knows from previous investigations

that this area of California is a source location for narcotics smuggling.

On June 10, 2019, at approximately 10:45 AM, agents observed two subjects, later
identified as Ricardo HERNANDEZ ABREGO, a/k/a Juan Manuel ABREGO
GONZALEZ, and Karla De Jesus Flores Macedo, exit the hotel and depart the area in the
Target Vehicle.

Agents observed the Target Vehicle as it traveled East on OH State Route 35 (OH-35),

continuing South onto Interstate 675 ( 1-675).

Agents relayed the Target Vehicle’s direction of travel to an Ohio State Highway Patrol

(OSP) Trooper who was in the area assisting with surveillance,

At approximately 11:00 AM, the OSP Trooper pulled behind the Target Vehicle and
conducted a traffic stop of the vehicle near the Indian Ripple Road Exit on I]-675 S, after

observing a traffic violation.

Upon approach, the Trooper positively identified the driver as Karla De Jesus Flores
Macedo, who presented an Ohio driver license, and the passenger as Ricardo
HERNANDEZ ABREGO (HERNANDEZ ABREGO), who presented a Mexican ID
Card.

During contact with the occupants, the Trooper deployed his K-9 partner to conduct a

free sniff of the Target Vehicle. The K-9 positively alerted to the vehicle for the presence

=
3
Case: 3:19-mj-00326-MJN Doc #: 1 Filed: 06/11/19 Page: 5 of 6 PAGEID #: 5

18.

19,

20.

al.

22.

23.

24.

25.

of narcotic odor.

As a result of the positive K-9 alert, the Trooper conducted a probable cause search of the
Target Vehicle and discovered a large amount of United States Currency, estimated to be
over $50,000, inside a large bag located within the vehicle. Agents responded to the
location of the traffic stop to speak with the occupants and further assist with the search

of the vehicle.

Agents subsequently located a business card inside the vehicle for Great Value Storage,
on which Unit #347 was written, along with a corresponding access code. Flores Macedo
told agents HERNANDEZ ABREGO rented the storage unit located on North Smithville
Road.

At approximately 2:05 PM, agents and the Trooper responded to Great Value Storage
located at 426 North Smithville Road, Dayton OH 4543].

The Trooper subsequently deployed his K-9 partner to conduct a free sniff of Unit 374.

The K-9 positively alerted to the unit for the presence of narcotic odor.

On June 10, 2019, the Honorable Judge Richard S. Skelton, Montgomery County

Common Pleas Court, signed a search warrant authorizing the search of Unit 374.

Agents and officers subsequently conducted a search of the unit, during which a Ruger
AR-556 firearm, Serial Number 854-02634, was discovered inside a Suitcase located in
the unit, as well as clear plastic wrapping consistent with packaging materials used to

transport bulk quantities of narcotics.

Affiant conducted database queries revealing HERNANDEZ ABREGO is a Mexican

Citizen who has no record of a lawful entry into the United States.

While processing HERNANDEZ ABREGO, officers also discovered he was previously
arrested and processed under the name Juan Manuel ABREGO GONZALEZ, along with
a different date of birth than was provided to agents by HERNANDEZ ABREGO.
Database queries of the name Juan Manuel ABREGO GONZALEZ reveal ABREGO
Case: 3:19-mj-00326-MJN Doc #: 1 Filed: 06/11/19 Page: 6 of 6 PAGEID #: 6

GONZALEZ was arrested in 2014 in San Bernardino, CA, for violation of California
Health and Safety Code Section 11358 (unlawful cultivation of marijuana).

26. Database queries also reveal ABREGO GONZALEZ was identified as a Mexican Citizen
at the time of his arrest in 2014. Record checks indicate ABREGO GONZALEZ

currently has no record of a lawful entry into the United States.

27. On June 11, 2019, agents contacted a Bureau of Alcohol Tobacco and Firearms (ATF)
Special Agent who confirmed the Ruger firearm located inside the storage unit did affect
interstate commerce if it was in fact possessed in Ohio, due to it being manufactured in

Mayodan, NC.

28. Based on the facts set forth in this Affidavit, Your Affiant believes there is probable
cause to issue a criminal complaint and arrest warrant for Ricardo HERNANDEZ
ABREGO, a/k/a Juan Manuel ABREGO GONZALEZ, for violation of 18 U.S.C. §
922(g)(5)(A) (alien in possession of a firearm which has been shipped or transported in

interstate or foreign commerce).

Vili. Bry os.

Kathleen M. Boyce, Special Agent
Homeland Security Investigations, ;

| fe
LEO VAS | OSs

 

 

Subscribed and sworn to before me on Yun JI, 2019

noe

Honorable Michael Newman » .
United States Magistrate Judge:

 
